DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8, 10-11 and 13-20 are allowable. 
The restriction requirement among Species A-E as set forth in the Office action mailed on 28 October, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 9, directed to nonelected species, is hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-11 and 13-19 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope with a flexible member, the flexible member having variable stiffness by means of first and second elongated members movable relative to one another, 
the first elongated member having first low and high bending stiffness portions, wherein the first low bending stiffness portion has lower bending stiffness than the first high bending stiffness portion,
the second elongated member having second low and high bending stiffness portions, wherein the second low bending stiffness portion has lower bending stiffness than the second high bending stiffness portion, 
wherein stiffness of part the first and second elongated members collectively is varied by changing a relative position of the first and second elongated members, and
wherein the first elongated member comprises a tubular core member covering the second elongated member, and 
wherein the first low bending stiffness portion includes part of the core member not covered with the first high bending stiffness portion.
Watanabe et al. (US PGPUB 2007/0043261) discloses the above except for wherein the first low bending stiffness portion includes part of the core member not covered with the first high bending stiffness portion. 
Alvarez et al. (US PGPUB 2010/0280449) teaches an elongate instrument with a flexible member with a variable stiffness device installed therein, where the variable stiffness device comprises a movable metal coil. 
Iede et al. (US PGPUB 2014/0155697) teaches an elongated member with a soft external member and a coil with variable wind therein, the coil providing high bending stiffness portions at the tightly wound portions and low bending stiffness portions at the loosely wound portions. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795